per curiam:
(REGLA 50)
La peticionaria, Iris Ríos Jaimán, comenzó a trabajar para su patrono Cidra Manufacturing Operations of Puerto Rico, Inc. en 1982, desempeñándose como analista química en el laboratorio de éste. Posteriormente, a partir de 1993 ocupó la posición de supervisora de sanidad. Mien-tras trabajaba en esta posición, desarrolló una condición de rinitis alérgica y de sinusitis crónica, que le provocaba se-*748rías dificultades respiratorias. Esta condición causó que la peticionaria dejara de trabajar a partir de 18 de agosto de 1994. Luego de esta fecha, sometió a su patrono las corres-pondientes certificaciones médicas mensuales que refleja-ban que su condición continuaba.
El 10 de julio de 1995, luego de haber estado ausente de su trabajo cerca de once (11) meses, la peticionaria solicitó a su patrono que le proveyera un acomodo razonable. En dicha comunicación, la peticionaria le indicó al patrono que su padecimiento respiratorio le impedía trabajar en luga-res donde hubiese “polvo, humo, humedad o cambios extre-mos de temperaturas”.
El 2 de agosto de 1995 los abogados del patrono le noti-ficaron al abogado de la peticionaria que no era posible concederle la solicitud de acomodo razonable a su cliente, por entender que ella no llenaba los requisitos necesarios. En su criterio, la peticionaria podía llevar a cabo sus debe-res de trabajo a pesar de su padecimiento de alergia.
El 26 de septiembre de 1995 la peticionaria presentó una demanda por daños y perjuicios contra el patrono, al amparo de la Ley Núm. 44 de 2 de julio de 1985 (1 L.P.R.A. see. 501 et seq.), en el Tribunal de Primera Instancia, Sala Superior de Caguas.
Luego de varios trámites procesales, el patrono presentó una moción de sentencia sumaria, a la cual se opuso la peticionaria. El Tribunal de Primera Instancia dictó una sentencia sumaria y desestimó la demanda. Concluyó que la condición de rinitis alérgica y de sinusitis crónica de la peticionaria no le cualificaba como una persona con impe-dimentos al amparo de la Ley Núm. 44, supra, por no tra-tarse de una condición que limitara su capacidad de trabajar.
La peticionaria presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones, el cual, en lo esencial, confirmó la sentencia apelada.
*749La peticionaria entonces interpuso el recurso de autos ante nos. Planteó que cometió error el Tribunal de Circuito de Apelaciones al confirmar la sentencia sumaria emitida por el Tribunal de Primera Instancia.
La parte recurrida presentó su oposición a la expedición del auto de certiorari. En vista de ello, pasamos a resolver conforme a lo dispuesto en la Regla 50 de nuestro Regla-mento, 4 L.P.R.A. Ap. XXI-A.
I
 La Ley Núm. 44, supra, fue aprobada con el fin de proteger a las personas con impedimentos físicos o menta-les, para ampliar sus oportunidades de empleo y prohibir el discrimen en el empleo contra tales personas.
El 26 de julio de 1990, el Congreso de Estados Unidos aprobó la Americans with Disabilities Act (en adelante la A.D.A.), 42 U.S.C. secs. 12101 et seq. Este estatuto, que fortaleció la protección que ofrecía la Rehabilitation Act de 1973, estableció la obligación a todo patrono de pro-veer un acomodo razonable en el lugar de trabajo a las personas con impedimentos.
Poco después de la aprobación de la A.D.A., la Asamblea Legislativa de Puerto Rico enmendó la Ley Núm. 44, supra, mediante la aprobación de la Ley Núm. 105 de 20 de diciembre de 1991 (1 L.P.R.A. sec. 501 et seq.), con el fin de atemperar nuestra legislación con la A.D.A. Véase Rivera Flores v. Cía. ABC, 138 D.P.R. 1 (1995).
El Art. 9 de la Ley Núm. 44, supra, 1 L.P.R.A. sec. 507a, establece, en lo pertinente, la obligación del patrono de “llevar a cabo acomodos razonables en el lugar del trabajo para asegurar que se les permita a las personas con impe-dimentos cualificadas trabajar efectivamente al máximo de su productividad”. Por otro lado, el Art. 1(d) de dicha ley, 1 L.P.R.A. sec. 501(d), establece:
*750(d) “Persona con impedimentos físicos, mentales o sensoria-les” significará toda persona con un impedimento de naturaleza motora, mental o sensorial, que le obstaculice o limite su inicio o desempeño laboral, de estudios o para el disfrute pleno de la vida y que está cualificada para llevar a cabo las funciones bá-sicas de ese trabajo o área de estudio, con o sin acomodo razonable.
Se entenderá, además, que es una persona con impedimen-tos, bajo la protección de este Capítulo toda aquella persona cuyo impedimento le limite sustancialmente su desempeño en una o más actividades del diario vivir; que la persona tenga un historial previo de esa condición; o se le considere como que tiene dicho impedimento aun cuando no lo tiene.
Para los propósitos de este Capítulo se considerará como im-pedimento sensorial aquel que afecte sustancialmente, la audi-ción, visión, tacto, olfato y el habla.
En el caso de autos, tanto el Tribunal de Circuito de Apelaciones como el Tribunal de Primera Instancia deter-minaron que en la situación de autos la demandante no había demostrado que padeciera de un impedimento que la cualificara para el acomodo razonable solicitado. Sobre este aspecto concluyó el Tribunal de Circuito de Apelacio-nes:
Aunque no existe controversia real sustancial en torno a que la apelante efectivamente sufre de una condición de rinitis alér-gica y sinusitis crónica, del récord no se desprende la causa específica de esta condición, ni que la misma impediría a la apelante llevar a cabo otros trabajos comparables. No surge, en efecto, que el problema de la apelante se deba a un impedi-mento que afectaría a todas las personas igualmente situadas, requiriendo de su patrono un acomodo razonable, más bien que de una condición idiosincrática de la apelante que no existiría en otro trabajo.
Según observara la ilustrada Sala de Instancia, no está claro cuál sería el acomodo razonable requerido en este caso. La ape-lante ha sugerido que podría trabajar en el laboratorio, pero no existe base para suponer que en esta situación la apelante no estaría igualmente expuesta a los agentes químicos que ella entiende precipitan su condición.
Como puede apreciarse en el texto transcrito, el *751propio foro apelativo alude a importantes cuestiones de he-cho con respecto a las cuales no se han formulado determi-naciones judiciales, lo que demuestra que este caso no po-día resolverse mediante una sentencia sumaria. Para que la peticionaria pudiese demostrar si en efecto era acree-dora o no a recibir los beneficios del estatuto invocado se requería el desfile de evidencia en un juicio plenario, de-bido a que era necesario aquilatar y dirimir, a base de la prueba presentada por ambas partes, la obvia controversia que existía en torno a la magnitud de la limitación senso-rial de la peticionaria, al igual que la controversia que también existía en torno a las distintas alternativas que podían considerarse para que la peticionaria pudiese re-gresar a trabajar con el patrono en alguna labor que no le afectase su condición. No podía resolverse sumariamente que la peticionaria no demostró que fue discriminada por su patrono sin que se le confiriese una oportunidad para establecer mediante prueba, incluyendo el testimonio de sus peritos médicos y químicos, anunciados en el Informe de Conferencia Antes de Juicio, si su reclamación era meritoria. No están presentes en autos las condiciones apropiadas para resolver este litigio por la vía sumaria. Reiteradamente hemos resuelto que la sentencia sumaria procede sólo cuando el promovente ha establecido su dere-cho con entera claridad y ha quedado demostrado que la otra parte no tiene derecho a reclamar bajo cualquier cir-cunstancia que resulte discernible de las alegaciones que no hayan sido refutadas por la evidencia presentada por el promovente. En este caso, el foro de instancia no tenía ante sí todos los hechos esenciales para hacer la determinación que hizo, por lo que no procedía dictar la sentencia sumaria. Hurtado v. Osuna, 138 D.P.R. 801 (1995); Com. de Seguros v. Lebrón Román, 138 D.P.R. 533 (1995); Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990); *752Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).
Por los fundamentos expuestos, se dictará sentencia para expedir el auto solicitado, revocar los dictámenes del foro apelativo y el foro de instancia, y devolver el caso a éste para que continúen los procedimientos conforme a lo aquí resuelto.
El Juez Asociado Señor Negrón García concurrió con el resultado.